Citation Nr: 0730706	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-10 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) benefits in the 
amount of $5,760.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son







ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
May 1957 and from June 1957 to July 1963.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
Department of Veterans Affairs (VA) Regional Office (RO) 
decision of the Committee on Waivers and Compromises (COWC) 
dated in November 2004, which denied waiver of recovery of an 
overpayment in the amount of $5,760.  


FINDINGS OF FACT

1.  An overpayment of DIC benefits in the amount of $5,760 
occurred because the DIC payments continued for five months 
after the appellant was no longer eligible to receive them 
due to her remarriage.    

2.  VA has collected the overpayment by offsetting a payment 
for other benefits by the amount of the overpayment 
indebtedness.  

3.  There is no indication of fraud, misrepresentation, or 
bad faith on the part of the appellant.  

4.  Neither the appellant nor VA is at fault for the creation 
of the overpayment of DIC benefits.   



5.  Recovery of the amount overpaid did not deprive the 
appellant or any family member of basic necessities. 
6.  Recovery of the overpayment did not defeat the purpose 
for which DIC payments were awarded.  

7.  In balancing fault in the recovery of the debt, VA bears 
no fault; the appellant is solely at fault for not paying the 
portion of the overpayment (i.e., $760) that was not stolen; 
and the failure to repay the remainder of the overpayment on 
demand was largely the fault of the third party who stole 
$5,000 from her, but since she had made him a signatory on 
her account and did not take steps to pay the debt when funds 
were available, the appellant bears some fault with respect 
to the portion of the overpayment that was stolen.  

8.  Refunding the recovered overpayment would result in 
unfair gain to the appellant.  

9.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on the overpayment of 
DIC benefits.    


CONCLUSION OF LAW

Recovery of the overpayment of DIC benefits, in the amount of 
$5,760, was not against equity and good conscience.  
38 U.S.C.A. §§ 103, 1310, 1311, 5302, 5314 (West 2002 & 
Supp.); Veterans Benefits Act of 2003, Pub. L. No 108-183, 
§ 101(a), 117 Stat. 2651, 2652-2653 (2003); 38 C.F.R. 
§§ 1.962, 1.963, 1.965. 1.967, 3.5 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

The provisions of the Veterans Claims Assistance Act of 2000 
governing VA's duties to notify and to assist a claimant 
concerning the evidence needed to substantiate a claim for VA 
benefits do not apply to waiver claims.  Barger v. Principi, 
16 Vet. App. 132 (2002).  The statute governing waiver 
claims, however, has its own notice provisions.  38 U.S.C.A. 
§ 5302 (West 2002).  In a waiver claim, the payee must be 
notified of her right to apply for a waiver and be provided 
with a description of the procedures for submitting the 
application.  

In December 2003, the Debt Management Center (DMC) notified 
the appellant that the overpayment totaled $5,760, that she 
had several payment options, that she had the right to 
dispute the debt, and that she had the right to request a 
waiver (which included the right to request an oral hearing).  
The DMC enclosed a document that outlined the application 
procedures for requesting a waiver.  The appellant did not 
request a hearing on the waiver issue until February 2006, 
well after the November 2004 decision by the COWC.  She was 
provided with an opportunity to present her sworn testimony, 
as well as that of one of her sons, at the June 2007 hearing 
before the undersigned member of the Board.  Thus, the 
statutory requirements for notice and assistance were met 
here.  

Factual background

In May 1968, the veteran was granted service connection for 
hypertensive vascular disease (with a 60 percent disability 
rating assigned) and for hepatitis (with a noncompensable 
rating assigned).  Both evaluations were effective January 1, 
1968.  
The veteran was given disability retirement from his civilian 
job in February 1977.  In July 1977, he was granted a total 
disability rating due to individual unemployability that was 
effective February 11, 1977.  

The veteran died in May 1999.  His surviving spouse, the 
appellant, was granted DIC benefits under 38 C.F.R. §§ 1310 
and 1311, effective June 1, 1999.  To avoid confusion in 
referring to these benefits (because the appellant has 
received DIC benefits under two versions of the law), the 
benefits under this grant will be called the original DIC 
benefits.  

The appellant remarried in July 2003.  Under the law in 
effect at the time, a surviving spouse who had remarried was 
not entitled to DIC benefits.  38 U.S.C.A. § 103(d) (West 
2002).  Three days after the wedding, the appellant notified 
the RO of her remarriage.  

The appellant continued receiving payments of the original 
DIC benefits.  In November 2003, the appellant's 
representative telephoned the RO to ask why the DIC benefit 
payments had not stopped.  Accordingly to the appellant's 
representative, an RO employee told the appellant to keep the 
payments in her bank account because the RO would recoup the 
payments.  

A few days later, in November 2003, the RO sent the appellant 
notice that since her marital status had changed, her 
original DIC benefits award had been terminated effective 
July 1, 2003.  The notice explained that the adjustments 
resulted in an overpayment of the benefits paid to her and it 
stated that the RO would notify her shortly of the exact 
amount of the overpayment and give her information about 
repayment.    

In December 2003, the DMC sent the appellant a letter stating 
that she had recently been notified that her entitlement to 
compensation and pension benefits had changed and that, as a 
result, she was paid $5,760 more than she was entitled to 
receive.  In the section of the letter entitled "What Are 
Your Options?" she was informed that she could pay the debt 
in full, by check or money order, and that payment 
instructions were on the back of the letter.  The DMC also 
identified the credit cards it accepted and explained that it 
also accepted Western Union "Quick Collect" payments.  It 
invited her to call a toll-free number for more information.  
That letter also informed the appellant that if she could not 
make payment in full, the DMC was willing to work with her to 
establish a monthly payment schedule to clear the debt within 
a reasonable time frame.  

The December 2003 letter also identified the appellant's 
right to dispute the debt and her right to request a waiver.  
She was also advised that if she became entitled to VA 
benefits in the future and a debt still existed, those 
benefits would be withheld and applied to the debt balance in 
lieu of any payment agreement.  

In January 2004, the appellant requested a waiver of payment 
for the debt from the overpayment of the original DIC benefit 
payments.  She stated that the debt was not her fault because 
she had properly notified the RO of her remarriage.  She 
explained that she had over $5,000 in her bank account, 
waiting for the VA to bill her or to retrieve the amount from 
her account.  She noted that she had every intention of 
paying back the money owed and had kept it in the bank, 
waiting.  But during a three-week period in December 2003 and 
January 2004, her son withdrew $5,000 of that money from her 
bank account.  She asserted that her son stole the money but 
since he was an authorized signatory on the account, the 
police would not let her file a criminal complaint.  Further, 
she explained that she and her husband lived on negative 
income, so that it would cause undue hardship and stress for 
her to have to pay the overpayment debt.  

Enclosed with the request for waiver of the debt, the 
appellant submitted a financial status report (VA Form 5655).  
That form showed that she and her husband had a total monthly 
income of $1,134 and total monthly expenses of $1,1211, for a 
net monthly negative income of $77.  But a mistake appeared 
on the report because while the details on the second page 
showed that the appellant paid $250 per month for an 
installment debt of $8,000 owed to a credit union, on the 
front page, where the amount had been calculated, showed the 
installment amount as $500 per month, thus overstating the 
expenses.  

In March 2004, in response to a change in the law that 
permitted a surviving spouse to receive DIC benefits even 
after remarriage if that remarriage occurred after age 57, 
the appellant filed a claim for DIC benefits under 
38 U.S.C.A. §§103(d)(2)(B), 1310 and 1311 (West 2002 & Supp.) 
(hereinafter the newer DIC benefits).  See Veterans Benefits 
Act of 2003, Pub. L. No 108-183, § 101(a), 117 Stat. 2651, 
2652-2653 (2003).  

In November 2004, the appellant's claim for the newer DIC 
benefits was granted, and the appellant was informed that she 
was entitled to a monthly payment of $1,175, that was 
retroactively effective as of January 1, 2004.  A separate 
November 2004 letter advised the appellant that since she 
owed money to VA, the RO would withhold all or part of her 
newer DIC benefits until the amounts withheld equaled the 
full amount of the debt, or the balance of the debt was 
otherwise paid.  

On November 26, 2004, VA withheld $5,760 from what otherwise 
would have been an $11,750 payment for retroactive newer DIC 
benefits from January 1, 2004, and sent the appellant the 
remainder, which was a payment of $5,990.  The appellant has 
since then received a monthly newer DIC benefits payment of 
approximately $1,200.  

On November 30, 2004, the COWC denied the appellant's request 
for waiver of indebtedness.  The Committee determined that 
there was no evidence of fraud, misrepresentation, or bad 
faith.  It found that the appellant promptly notified VA of 
the change in the her marital status but when she continued 
to accept funds to which she knew she was not entitled, she 
made those funds available to a third party.  The Committee 
determined that while it was unfortunate that no action on 
her marital status notice was taken for six months, VA was 
not at fault for the creation of the debt.  The Committee 
adjusted how the appellant's installment debt was reported, 
determining that the appellant made monthly payments of $250 
rather than $500, as reported on the January 2004 Financial 
Status Report.  Examining her financial information, the 
Committee determined that the appellant's claim of financial 
hardship was not shown.  And it determined that recovering 
the indebtedness would not defeat the purpose of the benefits 
and that waiver would give rise to unjust enrichment at the 
expense of the Government.  The Committee concluded that 
collection was not contrary to equity and good conscience and 
denied the waiver.  

The appellant filed a notice of disagreement.  When the RO 
upheld the COWC's decision, the appellant filed a substantive 
appeal.  A hearing was held in June 2007 before the 
undersigned member of the Board.  

Validity of the debt

As the surviving spouse of the veteran who died in May 1999, 
the appellant was properly granted DIC benefits (original DIC 
benefits) in an October 1999 rating decision.  38 U.S.C.A. 
§§ 1310, 1311 (DIC benefits are authorized for a surviving 
spouse).  The law as in effect in 2003 provided that upon 
remarriage, those DIC benefits would terminate because for 
purposes of DIC benefits, a "surviving spouse" was a person 
who had not remarried.  See 38 U.S.C.A. §§ 101(3) (West 2002) 
(definition of "surviving spouse"); 38 C.F.R. § 3.50(b)(2) 
(a surviving spouse means a person who has not remarried).  
In October 1999, VA advised the appellant that she was 
required to notify VA immediately if there was a change in 
her marital status.  The appellant concedes that she knew 
that upon remarriage she would no longer be entitled to the 
original DIC benefits.  

After her July 2003 remarriage, the appellant received five 
more monthly payments of original DIC benefits in the amount 
of $1,152 each.  An overpayment is created when VA determines 
that a payee has received monetary benefits to which he or 
she is not entitled.  38 C.F.R. § 1.962.  This appellant thus 
received an overpayment of her original DIC benefits in the 
amount of $5,760.  The appellant does not challenge the 
validity of the overpayment debt.  Rather, as discussed 
below, she requests a waiver of repayment of that valid debt.  



Waiver of repayment of the overpayment 

After a timely application for relief is filed, recovery of 
the overpayment of any VA benefits must be waived if: 
(1) there is no indication of fraud, misrepresentation, or 
bad faith on the part of the person having an interest in the 
waiver (38 U.S.C.A. § 5302(c)); and (2) recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience (38 U.S.C.A. 
§ 5302(a)).  38 C.F.R. § 1.963.  An application for waiver is 
timely if it is made within 180 days from the date of VA's 
notification to the payee of the indebtedness.  Here, the 
appellant was notified of the overpayment indebtedness in 
December 2003 and she filed her application for a waiver one 
month later.  Thus, the appellant's application was timely 
filed.  

The first requirement for a waiver is that there be no fraud, 
misrepresentation, or bad faith on the part of the payee.  
38 C.F.R. § 1.965(b)(1) (consider the presence of 
misrepresentation of a material fact, unfair dealing, and 
deceptive dealing).  This record contains no indication of 
fraud, misrepresentation, or bad faith on the part of the 
appellant, so the first requirement for a waiver has been 
met.  38 U.S.C.A. § 5302(c).  

As for the second requirement, the "equity and good 
conscience" standard is applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights;  it means arriving at a fair decision 
between the obligor (the appellant) and the Government.  
38 C.F.R. § 1.965(a).  In making such a decision, the 
following factors (which are not an all-inclusive list) must 
be considered:  (1) fault of the debtor; (2) defeat of the 
purpose for which benefits were intended; (3) changing 
position to one's detriment; (4) undue hardship; 
(5) balancing of faults; and (6) unjust enrichment.  
38 C.F.R. § 1.965(a) (factors reordered to facilitate the 
discussion following).  These factors 
will be discussed below.    

There is no doubt that the actions of the appellant did not 
contribute to the creation of the debt at issue here.  She 
promptly notified VA of her remarriage three days after the 
ceremony and when the original DIC benefit payments continued 
to be paid, she had her representative contact VA again to 
inquire why the payments had not been stopped.  Accordingly, 
with respect to the first factor, the appellant bears no 
fault in the creation of the debt.  38 C.F.R. § 1.965(a)(1).  

The second factor is whether recovery of the overpayment 
would nullify the objective for which benefits were intended.  
38 C.F.R. § 1.965(a)(4).  The DIC program was intended to 
provide benefits in specified amounts to aid a surviving 
spouse who was no longer married due to the service-connected 
death of his or her spouse.  The appellant has received 
benefits that exceed the amounts specified by law.   She also 
is now married again.  Since her changed circumstances mean 
that she does not fit the requirements of the original DIC 
benefits program, recovery of the overpayment would not 
defeat the purpose of that DIC benefits program.  

As for the third factor, there is no evidence in this record 
that the appellant's reliance on the DIC benefits resulted in 
relinquishment of a valuable right or incurrence or a legal 
obligation.  38 C.F.R. § 1.965(a)(6).  Nor does she allege 
that she relied to her detriment on these funds.  To the 
contrary, the appellant's position is that she knew she was 
not entitled to the payments, never spent any of the funds, 
and set aside the funds for repayment to VA, but was 
precluded from doing so by the actions of a third party, her 
son.  In no way did she rely on the right to retain these 
funds.   

The fourth factor is whether collection would deprive the 
appellant or her family of basic necessities.  38 C.F.R. 
§ 1.965(a)(3).  Here, the debt has already been collected by 
offsetting the November 2004 retroactive payment for newer 
DIC benefits with the amount of indebtedness arising from the 
overpayment of original DIC benefits.  The record contains no 
evidence that the appellant or her family were deprived of 
basic necessities when she received a VA check for $5,990 
instead of a check for $11,750.  

With respect to this factor, the appellant argues only that 
COWC used the wrong financial figures from her 
January financial status report in considering this factor.  
That report as submitted by the appellant shows that she and 
her husband had  negative net income of $77 per month.  But 
the form contains an error in carrying forward the 
appellant's information.  The second page of that report 
shows that the appellant's $8,000 revolving debt to the 
credit union required a monthly payment of $250.  But when 
that figure was brought forward to the first page of the 
report, where net income was calculated, the figure reported 
for monthly installment payments was listed as $500.  The 
COWC merely corrected the error on the first page to show 
that the monthly installment obligation was $250.  Then, it 
determined that the appellant had a net monthly income of 
$173.  

But even if the error were on the second page so that the 
appellant's monthly installment obligation was $500 and her 
net monthly income was a negative balance, that issue is now 
moot for two reasons.  First, the record shows her financial 
position has improved since she submitted that January 2004 
financial status report because the appellant has been 
granted an award of newer DIC benefits that increases her 
monthly income by approximately $1,200 each month.  Second, 
the debt at issue has already been paid, so that the 
disagreement over the $250 in installment debts no longer 
matters because the overpayment will not be collected in 
monthly installments.  Accordingly, collection of the 
overpayment did not deprive the appellant or her family of 
basic necessities. 

As for the fifth factor, the fault of VA must be weighed 
against the fault of the debtor.  38 C.F.R. § 1.965(a)(2).  
Here, VA was promptly notified of the appellant's remarriage, 
but the original DIC benefit payments were not stopped for 
another five months.  That delay in processing the 
termination of the appellant's payments created a debt of 
almost $6,000.  Yet, VA had properly notified the appellant: 
that in the event of remarriage, she must immediately notify 
VA (October 1999 letter); that due to her July 2003 
remarriage, she was no longer entitled to the payments and 
that VA would recoup those funds (November 2003 letter of 
termination); that the payments made after her remarriage 
would constitute an overpayment that would have to be repaid 
to VA (December 2003 DMC notice); and that she had several 
payment options for repaying the debt (December 2003 DMC 
notice).  Thus, notwithstanding the delay in stopping the 
payments, the appellant could be in no doubt that the 
payments needed to be set aside to be repaid to VA.  Indeed, 
she has stated that she did so set aside those funds to be 
returned to VA.  Thus, while VA's delay in stopping the 
payments increased the amount of the overpayment, there was 
no fault on the part of VA in creating an overpayment because 
the appellant had actual knowledge that all of the original 
DIC benefit payments after her remarriage would have to be 
returned.  

As discussed above under the first factor to be considered in 
determining whether waiver is appropriate, the appellant 
bears no fault in the creation of the debt.  But she 
certainly bears some fault in the failure to repay the debt.  
First, she failed to act promptly in paying the overpayment 
debt.  The appellant acknowledges that she knew she was 
required to repay the overpayment.  On December 8, 2003, she 
was sent notice that she had to repay an overpayment in the 
amount of $5,760.  At that  time, she took no steps at all to 
pay it.  According to the letter from her bank, her son did 
not begin withdrawing funds from her account until 
December 19, 2003, eleven days after the notice to repay the 
overpayment was sent.  If she had sent the payment right 
away, there would have been no overpayment funds in her 
account for her son to steal.  

Second, not only was the appellant slow in repaying, she 
actually never took any steps to pay the debt to VA.  The 
record is not clear as to when she learned that her son had 
stolen money from her account.  Since she asserts that she 
did not know he had done it, presumably she learned of it on 
or after January 8, 2004, the date of the last transfer by 
her son.  Thus, for at least one month after the DMC's notice 
letter was sent, when she believed the funds were in her 
account, and she knew she was obligated to pay the debt, she 
failed to pay the debt.  

This is especially notable with respect to the $760 that she 
received from VA that was not stolen by her son.  The 
appellant stated that her son stole $5,000 from her bank 
account and she produced an undated letter from her bank 
indicating that a total of $5,000 was transferred by her son 
to an account to which she has no access.  But VA paid her an 
overpayment in the amount of $5,760, which she claims she set 
aside for repayment to VA.  Yet, she did not tender the 
remaining $760 after her son's theft was discovered.  
Instead, she promptly filed a request for waiver of recovery 
of the overpayment.  

Third, it was the appellant's action that put the funds at 
risk.  She made her son a signatory on her bank account, thus 
giving him access to withdrawing funds.  While it is not 
clear from the record how foreseeable it was that he should 
steal from her, nevertheless it was the appellant, herself, 
who gave her son access to the funds due to VA.  

The appellant's representative emphasizes that she left the 
funds in her bank account because someone at the RO told her 
in a telephone conversation that because VA would recoup the 
overpayment, she should leave the funds in the bank account.  
There is nothing in the record to substantiate this assertion 
and, in any event, it does not alter the fact that the 
appellant was required to repay the overpayment.  Nor does 
the record establish that the appellant would have moved the 
funds, but for these instructions from the RO.  In fact, the 
appellant testified at her June 2007 that she wanted her son 
to be on the account so that when she needed cash, he could 
go to the bank for her.  VA would not be at fault for 
advising the appellant to set aside the funds so that they 
could eventually be repaid.  Indeed, the VA wrote to her 
requesting repayment.

Her representative also implies that because the RO said that 
VA would eventually recoup the funds, that meant that the 
appellant was required to do nothing about repaying the debt 
and the RO was obligated to levy on the account for the 
payment of the debt.  Since VA did not levy on the account, 
the representative asserts that VA bears the blame for the 
appellant's failure to repay the overpayment. But even if the 
appellant believed from the telephone call with someone at 
the RO that the funds would be taken from her account by VA, 
that belief was no longer reasonable after she received the 
December 2003 overpayment letter from the DMC.  That letter 
clearly identified that the appellant could repay the debt by 
check, money order, certain credit cards, Western Union 
"Quick Collect," or by installment payments to VA.  There 
is no indication in that letter that VA would levy on her 
bank account and there is no evidence that VA would have the 
authority to transfer funds out of her private account.  
There is no merit to the argument that VA is at fault for the 
failure to levy on her account.  

In addition, the representative complains that VA took no 
steps to collect the debt.  That argument is belied by the 
notices in the record.  Three weeks after the November 2003 
termination letter was sent, the DMC sent the appellant 
notice of the amount of the overpayment, notice that she was 
required to pay that debt, and instructions about how she 
could pay it.  It is the appellant who then did nothing until 
she filed her request for waiver.  

Her representative also asserts that VA should not have 
offset the November 2004 newer DIC benefits payment by the 
outstanding debt from the overpayment of original DIC 
benefits because the appellant wished to make installment 
payments.  But the law requires VA to collect outstanding 
debts by use of offsets.  38 U.S.C.A. § 5314(a) (the 
Secretary shall deduct the amount of a person's indebtedness 
arising from a VA program from future benefits payments).  
And at the time the offset was made, eleven months had passed 
during which the appellant had made no attempt to set up 
installment payments; instead, she was seeking a waiver.  
Since the means of collection of the valid debt was required 
by law, and since the appellant had not made any attempts to 
repay any part of the debt, VA bears no fault in having 
collected the overpayment by offsetting another payment by 
the amount of the debt.  

In sum, neither VA nor the appellant bear any fault in the 
creation of the debt.  VA  bears no fault in collecting the 
debt.  On the other hand, despite having set aside the funds 
for repayment, once she was notified of the overpayment 
amount, the appellant failed to take any steps to repay the 
debt even though the funds were available at that time.  She 
also did not repay the portion of the overpayment that was 
not stolen by her son.  And it was her action that made the 
funds intended for VA available to the one who stole those 
funds.  Thus, in weighing the relative fault of the parties, 
it is the appellant who bears fault for the failure to repay 
the overpayment indebtedness.  

The last factor to be considered is whether failure to make 
restitution would result in unfair gain to the debtor.  
38 C.F.R. § 1.965(a)(5).  Except for the portion of the 
overpayment that her son did not steal, the appellant did not 
receive any financial benefit from receiving the overpayment 
because it was stolen from her.  But with respect to the $760 
that she did receive and that was not stolen from her, 
failure to make restitution would result in unfair gain to 
the debtor.  

In this case, the debt has already been paid because VA 
collected the debt through an offset.  Thus, if a waiver were 
granted, a refund would be sent to the appellant.  38 C.F.R. 
§ 1.967 (any portion of an indebtedness that has been 
recovered by VA may be considered for waiver and if 
collection is waived, the amount recovered will be refunded).  

The facts and circumstances of this particular case show that 
permitting a waiver and sending that refund would be against 
equity and good conscience.  As noted above, the appellant 
was not entitled to the original DIC benefit payments once 
she remarried.  The appellant knew she was required to repay 
the benefit payments paid to her after her remarriage.  And 
she asserts that she did not spend the money because she 
wanted to pay that debt.  But she failed to pay it through 
circumstances that were, in part, her fault.  Now, as a 
result of VA's action to recover the debt, she has paid the 
debt.  There has been no showing that the collection of the 
debt deprived the appellant and her family of basic 
necessities or that the objectives of the DIC program were 
nullified by that collection.  And while the original 
overpayment did not create unjust enrichment to the 
appellant, there was a gain to her son who converted the 
funds to his own use.  Refunding the collected debt would now 
create an unfair gain to her.    

The appellant's representative repeatedly asserts that VA 
impermissibly considers the fact that a refund is necessary 
to decide whether waiver is appropriate.  But the fact that 
collection of the debt clearly did not cause undue hardship 
to the appellant and her family is an important factor in 
this case.  Moreover, although fault for the failure to repay 
the overpayment is primarily due to a third party, as between 
the Government and the appellant, the appellant bears the 
fault.  Accordingly, waiver of recovery of the DIC 
overpayment is not warranted.  

Nor does the reasonable doubt doctrine require a different 
result.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor. 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102.  But when, as here, the evidence against 
the claim is much greater than that in favor, that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  



ORDER

Waiver of recovery of an overpayment of DIC benefits in the 
amount of $5,760 is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


